


Exhibit 10.9

 

UNITED ONLINE, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.                                   The Board has adopted the Plan for the
purpose of retaining the services of selected Employees and consultants and
other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

 

B.                                     Participant is to render valuable
services to the Corporation (or a Parent or Subsidiary), and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s issuance of shares of Common Stock to the
Participant under the Plan.

 

C.                                     All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       Grant of Restricted Stock Units.  The
Corporation hereby awards to the Participant, as of the Award Date, Restricted
Stock Units under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the date that unit vests in accordance with
the express provisions of this Agreement. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the dates on which those vested shares shall become issuable
to Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

 

<Award Date>

 

 

 

Number of Shares
Subject to Award:

 

<# of Shares Awarded> shares of Common Stock (the “Shares”)

 

 

 

Vesting Schedule:

 

<specify vesting schedule> (the “Normal Vesting Schedule”). However, one or more
Shares may be subject to accelerated vesting in accordance with the provisions
of Paragraph 5 of this Agreement.

 

 

 

Issuance Schedule

 

The Shares in which the Participant vests in accordance with the Normal Vesting
Schedule shall be issued, subject to the Corporation’s collection of all
applicable Withholding Taxes, on the applicable vesting date specified for those
Shares in such Normal Vesting Schedule or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such vesting date occurs or (if later) the fifteenth day of the third calendar
month following such vesting date. The Shares which vest pursuant to Paragraph 5
of this Agreement shall be issued in accordance with the provisions of such
Paragraph. The applicable Withholding Taxes are to be collected pursuant to the
procedures set forth in Paragraph 7 of this Agreement.

 

2.                                       Limited Transferability.  Prior to
actual receipt of the Shares which vest hereunder, the Participant may not
transfer any interest in the Award or the underlying Shares. Any

 

--------------------------------------------------------------------------------


 

Shares which vest hereunder but which otherwise remain unissued at the time of
the Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to re-issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

 

3.                                       Cessation of Service.  Except as
otherwise provided in Paragraph 5 below, should the Participant cease Service
for any reason prior to vesting in one or more Shares subject to this Award,
then the Award will be immediately cancelled with respect to those unvested
Shares, and the number of Restricted Stock Units will be reduced accordingly. 
The Participant shall thereupon cease to have any right or entitlement to
receive any Shares under those cancelled units.

 

4.                                       Stockholder Rights and Dividend
Equivalents

 

(a)                                  The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares upon their actual issuance following the Corporation’s collection
of the applicable Withholding Taxes.

 

(b)                                 Notwithstanding the foregoing, should any
dividend or other distribution, whether regular or extraordinary and whether
payable in cash, shares of Common Stock or other property, be declared and paid
on the outstanding Common Stock while one or more Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)                                     If the dividend is a regularly-scheduled
cash dividend on the Common Stock, then the Participant shall be entitled to a
current cash distribution from the Corporation equal to the cash dividend the
Participant would have received with respect to the Shares at the time subject
to this Award had those Shares actually been issued and outstanding and entitled
to that cash dividend. Each cash dividend equivalent payment under this
subparagraph (i) shall be paid within five (5) business day following the
payment of the actual cash dividend on the outstanding Common Stock, subject to
the Corporation’s collection of all applicable federal, state and local income
and employment withholding taxes.

 

(ii)                                  For any other dividend or distribution, a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares at the time subject to this Award had they been
issued and outstanding and entitled to that dividend or distribution.  As the
Shares subsequently vest hereunder, the phantom dividend equivalents so credited
to those Shares in the book account shall also vest and shall be distributed to
the Participant (in the same form the actual dividend or distribution was paid
to the holders of the Common Stock entitled to that dividend or distribution)
concurrently with the issuance of the vested Shares to which those phantom
dividend equivalents relate.  However, each such distribution shall be subject
to the Corporation’s collection of the Withholding Taxes applicable to that
distribution.

 

2

--------------------------------------------------------------------------------


 

5.                                       Change of Control.

 

(a)                                  Any Restricted Stock Units subject to this
Award at the time of a Change in Control may be assumed by the successor entity
or otherwise continued in full force and effect or may be replaced with a cash
incentive program of the successor entity which preserves the Fair Market Value
of the unvested shares of Common Stock subject to the Award at the time of the
Change in Control and provides for the subsequent vesting and payout of that
value in accordance with the same vesting and issuance schedule that would
otherwise be in effect for those shares in the absence of such Change in
Control.  In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash incentive program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.

 

(b)                                 In the event the Award is assumed or
otherwise continued in effect, the Restricted Stock Units subject to the Award
shall be adjusted immediately after the consummation of the Change in Control so
as to apply to the number and class of securities into which the Shares subject
to those units immediately prior to the Change in Control would have been
converted in consummation of that Change in Control had those Shares actually
been issued and outstanding at that time.  To the extent the actual holders of
the outstanding Common Stock receive cash consideration for their Common Stock
in consummation of the Change in Control, the successor corporation (or parent
entity) may, in connection with the assumption or continuation of the Restricted
Stock Units subject to the Award at that time, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction, provided the substituted common stock is readily tradable on an
established U.S. securities exchange or market.

 

(c)                                  Any Restricted Stock Units which are
assumed or otherwise continued in effect in connection with a Change in Control
or replaced with a cash incentive program under Paragraph 5(a) shall be subject
to accelerated vesting in accordance with the following provisions:

 

·                                          If an Involuntary Termination of the
Participant’s Service occurs within twelve (12) months after the Change in
Control event, then the Participant shall immediately vest in an additional
number of Shares equal to the greater of (i) twenty-five percent (25%) of the
total number of Shares subject to the Award or (ii) the additional number of
Shares in which the Participant would have been vested at the time of such
Involuntary Termination if (A) he or she had completed an additional period of
Service equal in duration to the actual period of Service completed by the
Participant between the Award Date and the date of such Involuntary Termination
and (B) the Shares subject to this Award had vested in forty-eight (48)
successive equal monthly installments over the duration of the Vesting
Schedule.  In no event, however, shall the number of Shares which vest on such
an accelerated basis exceed the number of Shares unvested immediately prior to
the date of the Participant’s Involuntary Termination.  The Shares that vest
upon such Involuntary Termination of Service shall be issued to the Participant,
subject to the Corporation’s collection of all applicable Withholding Taxes, on
the date of such Involuntary Termination or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which the date of such Involuntary Termination occurs or (if
later) the fifteenth day of the third calendar month following such date.  In
the event of a replacement cash incentive program under Paragraph 5(a), the
foregoing provisions shall be applied to the proceeds in such replacement
program attributable to the Shares that would otherwise vest on an accelerated
basis in accordance herewith had the Award been assumed or otherwise continued
in effect.

 

(d)                                 If the Restricted Stock Units subject to
this Award at the time of the Change in Control are not assumed or otherwise
continued in effect or replaced with a cash incentive program in accordance with
Paragraph 5(a), then those units shall vest immediately prior to the closing of

 

3

--------------------------------------------------------------------------------


 

the Change in Control. The Shares subject to those vested units shall be
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
that Change in Control, and such consideration shall be distributed to
Participant within fifteen (15) business days following the effective date of
that Change in Control. Such distribution shall be subject to the Corporation’s
collection of the applicable Withholding Taxes pursuant to the provisions of
Paragraph 7.

 

(e)                                  This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

6.                                       Adjustment in Shares.  Should any
change be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

 

7.                                       Issuance of Shares of Common Stock.

 

(a)                                  As soon as administratively practicable
following each date one or more Shares vest in accordance with the provisions of
this Agreement, the Corporation shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the shares of Common Stock
which vest on that date under the Award, subject to the Corporation’s collection
of the applicable Withholding Taxes. Until such time as the Corporation provides
the Participant with notice to the contrary, the Corporation shall collect the
Withholding Taxes with respect to the vested Shares through an automatic Share
withholding procedure pursuant to which the Corporation will withhold,
immediately as the Shares vest under the Award, a portion of those vested Shares
with a Fair Market Value (measured as of the vesting date) equal to the amount
of such Withholding Taxes  (the “Share Withholding Method”); provided, however,
that the amount of any Shares so withheld shall not exceed the amount necessary
to satisfy the Corporation’s required tax withholding obligations using the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
Participant shall be notified in writing in the event such Share Withholding
Method is no longer available.

 

(b)                                 Should any Shares vest under the Award at
time the Share Withholding Method is not available, then the Withholding Taxes
shall be collected from the Participant through either of the following
alternatives:

 

·                                          the Participant’s delivery of his or
her separate check payable to the Corporation in the amount of such Withholding
Taxes, or

 

·                                          the use of the proceeds from a
next-day sale of the Shares issued to the Participant, provided and only if
(i) such a sale is permissible under the Corporation’s trading policies
governing the sale of Common Stock, (ii) the Participant makes an irrevocable
commitment, on or before the vesting date for those Shares, to effect such sale
of the Shares and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002.

 

(c)                                  Except as otherwise provided in Paragraph 5
or Paragraph 7(a), the settlement of all Restricted Stock Units which vest under
the Award shall be made solely in shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock.  In no event, however, shall any fractional shares be issued. 
Accordingly, the total number of shares of Common Stock to be issued at the time
the Award vests shall, to the extent necessary, be rounded down to the next
whole share in order to avoid the issuance of a fractional share.

 

8.                                       Compliance with Laws and Regulations. 
The issuance of shares of Common Stock pursuant to the Award shall be subject to
compliance by the Corporation and Participant with all applicable requirements
of law relating thereto and with all applicable regulations of any stock
exchange (or the Nasdaq National Market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.

 

9.                                       Notices.  Any notice required to be
given or delivered to the Corporation under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal corporate offices,
and directed to the attention of Stock Plan Administrator.  Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address on record with the Corporation.  An email to the
email address of Participant on record with the Corporation shall be deemed to
be written notice.  All notices shall be deemed effective upon personal
delivery, upon sending of an email or upon deposit in the mail, postage prepaid
and properly addressed to the party to be notified.

 

10.                                 Successors and Assigns.  Except to the
extent otherwise provided in this Agreement, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Corporation and its
successors and assigns and Participant, Participant’s assigns, the legal
representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.

 

11.                                 Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.

 

12.                                 Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

 

13.                                 Employment at Will.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Participant) or of Participant, which rights are hereby
expressly reserved by each, to terminate Participant’s Service at any time for
any reason, with or without cause.

 

14.                                 Deferred Issuance Date.

 

(a)                                  It is the intention of the parties that the
provisions of this Agreement comply with the requirements of the short-term
deferral exception of Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.

 

(b)                                 If and to the extent this Agreement may be
deemed to create an arrangement subject to the requirements of Section 409A,
then no Shares or other amounts which become

 

5

--------------------------------------------------------------------------------


 

issuable or distributable by reason of Participant’s cessation of Service shall
actually be issued or distributed to Participant prior to the earlier of (i) the
first day of the seventh (7th) month following the date of his or her Separation
from Service due to such cessation of Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2).  The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Corporation receives
proof of Participant’s death.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

UNITED ONLINE, INC.

 

 

 

 

[g13012kqi001.jpg]

 

 

 

 

By:

Mark R. Goldston

 

 

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

PARTICIPANT

 

 

 

Name: <Participant Name>

 

 

 

Signature: <Signed Electronically>

 

 

 

Social Security No: <SSN>

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Restricted Stock
Unit Issuance Agreement.

 

B.                                     Award shall mean the award of restricted
stock units made to the Participant pursuant to the terms of this Agreement.

 

C.                                     Award Date shall mean the date the
restricted stock units are awarded to Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

D.                                    Board shall mean the Corporation’s Board
of Directors.

 

E.                                      Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(I)                                     A MERGER OR CONSOLIDATION APPROVED BY
THE CORPORATION’S STOCKHOLDERS, UNLESS SECURITIES POSSESSING MORE THAN FIFTY
PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE
SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND SUBSTANTIALLY IN THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE CORPORATION’S OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH TRANSACTION,

 

(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS  APPROVED BY THE
CORPORATION’S STOCKHOLDERS,

 

(III)                               THE ACQUISITION, DIRECTLY OR INDIRECTLY BY
ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON
THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE CORPORATION), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 OF THE 1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING
SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE
CORPORATION’S STOCKHOLDERS, OR

 

(IV)                              A CHANGE IN THE COMPOSITION OF THE BOARD OVER
A PERIOD OF THIRTY-SIX (36) CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF
THE BOARD MEMBERS CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD
MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO EITHER (A) HAVE BEEN BOARD
MEMBERS CONTINUOUSLY SINCE THE BEGINNING OF SUCH PERIOD OR (B) HAVE BEEN ELECTED
OR NOMINATED FOR ELECTION AS BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A
MAJORITY OF THE BOARD MEMBERS DESCRIBED IN CLAUSE (A) WHO WERE STILL IN OFFICE
AT THE TIME THE BOARD APPROVED SUCH ELECTION OR NOMINATION.

 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

A-1

--------------------------------------------------------------------------------


 

G.                                     Common Stock shall mean shares of the
Corporation’s common stock.

 

H.                                    Corporation shall mean United
Online, Inc., a Delaware corporation, and any successor corporation to all or
substantially all of the assets or voting stock of United Online, Inc. which
shall by appropriate action adopt the Plan.

 

I.                                         Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

 

J.                                        Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq National Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock, as such price is reported by
the National Association of Securities Dealers. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

K.                                    Involuntary Termination shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation (or any Parent or Subsidiary) for reasons other
than Misconduct, or

 

(ii)                                  such individual’s voluntary resignation
following (A) a material reduction in the scope of his or her day-to-day
responsibilities with the Corporation (or any Parent or Subsidiary) it being
understood that a change in such individual’s title shall not, in and of itself,
be deemed a material reduction, (B) a material reduction in his or her base
salary or (C) a relocation of such individual’s place of employment by more than
fifty (50) miles; provided, however, that such individual’s resignation for any
of the foregoing reasons shall constitute an Involuntary Termination only if the
following requirements are satisfied: (x) such individual provides written
notice of the clause (A), (B) or (C) event to the Corporation (or the Parent or
Subsidiary employer) within thirty (30) days after the occurrence of that event,
(y) the Corporation (or the Parent or Subsidiary employer) fails to take
appropriate remedial action to remedy such event within thirty (30) days after
receipt of such notice and (z) such individual resigns from his or her
employment with the Corporation (or the Parent or Subsidiary employer) within
ninety (90) days following the initial occurrence of the clause (A), (B) or
(C) event.

 

A-2

--------------------------------------------------------------------------------


 

L.                                      Misconduct shall mean the commission of
any act of fraud, embezzlement or dishonesty by the Participant, any
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner. 
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss the
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Misconduct.

 

M.                                 1934 Act shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

N.                                    Participant shall mean the person to whom
the Award is made pursuant to the Agreement.

 

O.                                    Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

P.                                      Plan shall mean the <specify applicable
stock plan>, as amended and restated from time to time.

 

Q.                                    Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

R.                                     Separation from Service means the
Participant’s cessation of Employee status and shall be deemed to occur at such
time as the level of bona fide services the Participant is to render as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services the
Participant rendered as an Employee during the immediately preceding thirty-six
(36) months (or such shorter period of time in which the Participant has been in
Employee status). Any such determination, however, shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Internal
Revenue Code Section 409A.

 

S.                                      Service shall mean the Participant’s
performance of services for the Corporation (or any Parent or Subsidiary) in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor. For purposes of this Agreement, Participant
shall be deemed to cease Service immediately upon the occurrence of the either
of the following events: (i) Participant no longer performs services in any of
the foregoing capacities for the Corporation (or any Parent or Subsidiary) or
(ii) the entity for which Participant performs such services ceases to remain a
Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that except to the extent
otherwise required by law or expressly authorized by the Plan Administrator or
by the Corporation’s written policy on leaves

 

A-3

--------------------------------------------------------------------------------


 

of absence, no Service credit shall be given for vesting purposes for any period
the Participant is on a leave of absence.

 

T.                                     Stock Exchange shall mean the American
Stock Exchange or the New York Stock Exchange.

 

U.                                    Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

V.                                     Withholding Taxes shall mean the federal,
state and local income taxes and the employee portion of the federal, state and
local employment taxes required to be withheld by the Corporation in connection
with the issuance of the shares of Common Stock which vest under the Award and
any phantom dividend equivalents distributed with respect to those shares.

 

A-4

--------------------------------------------------------------------------------
